NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSE MANUEL BENITEZ,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3377
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed September 4, 2020.

Appeal from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Frances M. Perrone and Michael S.
Williams, Judges.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.